DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 6/3/2022 has been received and entered into record. As a result, claims 2-4, 14, and 15 have been amended. Therefore, claims 1-33 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leen et al. ("Leen") [U.S. Pub. 2011/0137467]  in view of Hoffman [U.S. Pub. 2019/0301763] further in view of Dawes et al. ("Dawes") [U.S. Pub. 2012/0188072].

With regard to claim 1, Leen teaches a method of operating a heating, ventilation, or air conditioning (HVAC) system ("operate one or more pieces of HVAC equipment [abstract]"), the method comprising: 
retrieving a control decision ("equipment interface module 22 may operate HVAC component 12 in accordance with a sensor signal from return air sensor 36 and/or remote temperature sensor 40 [par. 0030]" and "most recent temperature set point used by the thermostat [par. 0031]" and "schedule [par. 0031]" and "set point [par. 0031]" and "algorithm [par. 0034]" and "remote temperature signals [par. 0027]") responsive to determining that a connection to a thermostat via a local wireless network cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0033]"); 
wherein the control decision is based on a setpoint provided to the thermostat ("equipment interface module 22 may maintain building air temperature in accordance with the most recent temperature set point used by the thermostat [par. 0031]" and "schedule [par. 0031]" and "set point [par. 0031]" and "algorithm [par. 0034]" and "remote temperature signals [par. 0027]");
generating a control signal for HVAC equipment based on the control decision ("equipment interface module 22 may step in and provide appropriate instructions to HVAC component controller 20 [par. 0030]"); and 
providing the control signal to the HVAC equipment to affect operation of the HVAC equipment ("equipment interface module 22 may step in and provide appropriate instructions to HVAC component controller 20 [par. 0030]").
	Although Leen teaches where a connection to a local wireless network cannot be established (as presented above) and where various backup control elements can be utilized in response ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026]") including maintaining a previous set point [par. 0031], a schedule [par. 0031], an algorithm [par. 0034], or based on data from other remote devices [0027], 
Leen does not explicitly teach where the setpoint is provided via a user device to a thermostat and to a remote computing system, the control decision determined by the remote computing system performing a control algorithm that outputs the control decision based on the setpoint.
	In an analogous art (HVAC control), Hoffman teaches where a setpoint is provided via a user device to a thermostat ("mobile device 108 is within range of thermostat 106 … retrieves the modified thermostat profile and transmits it via low-power communication circuitry 408 directly to thermostat 106 [par. 0058]" and "provides the modified temperature profile to mobile device 108 in accordance with adjustments made to ramp start times, stop times, and temperature setpoint [par. 0055]") and 
to a remote computing system, the control decision determined by the remote computing system performing a control algorithm that outputs the control decision based on the setpoint ("server 110 may be capable of receiving information from thermostat 106, such as past temperature readings and/or other information … mobile device 108 may provide this information to server 110 [par. 0019]" and "previous actual temperatures measured by thermostat 106, determinations by thermostat 106 whether various temperature set points were reached within given ramp times [par. 0045]" and "determines a modified temperature profile for thermostat 106. The term 'modified temperature profile', as used herein, comprises a set of one or more temperature settings and related set point times determined by server [par. 0046]").
Hoffman further teaches, "a system, device and method to automatically program a thermostat that is not connected to a local-area network, such as a home Wi-Fi network. One or more temperature profiles are received from a remote server by a mobile device over a wide-area network, such as the Internet, and provided to the thermostat when the mobile device determines that it is in range of the thermostat. The temperature profiles are optimized to reduce the cost of heating/cooling a residence when time-of-use pricing is in effect [par. 0014]." 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Leen's teachings of utilizing various backup control elements such as a previous set point, a schedule, an algorithm, or based on data from other remote devices, to include Hoffman's teachings of a mobile device and remote computing device performing a control algorithm to determine a control decision, for the benefit of providing the system of Leen with elements that allows for more optimized control when determining HVAC control decisions when a local-area network is not available. The combination of Leen and Hoffman yielding a system where the equipment interface module of Leen looks to the server of Hoffman when determining HVAC control decisions in response to loss of connection with the thermostat.
	Although Leen teaches where a connection to a local wireless network cannot be established (as presented above), Leen does not explicitly teach using a cellular network.
	In an analogous art (equipment failure), Dawes teaches using a cellular network ("In general, broadband communication 412 is the primary means of connection between the gateway 102 and the iConnect server 104 and the GPRS/CDMA 414 and/or PSTN 416 interfaces acts as back-up for fault tolerance in case the user's broadband connection fails for whatever reason [par. 0156]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the teachings of Leen and Hoffman, to include using a cellular network when a broadband connection has failed, for the added benefit of providing a method of backup communication and control.

With regard to claim 2, the combination above teaches the method of claim 1. Hoffman in the combination further teaches wherein the remote computing system uses historical data associated with HVAC equipment to generate the control decision, the historical data comprising a historical trend associated with a temperature setpoint for the HVAC equipment ("server 110 may be capable of receiving information from thermostat 106, such as past temperature readings and/or other information [par. 0019]" and "previous actual temperatures measured by thermostat 106, determinations by thermostat 106 whether various temperature set points were reached within given ramp times [par. 0045]" and "determines a modified temperature profile for thermostat 106. The term 'modified temperature profile', as used herein, comprises a set of one or more temperature settings and related set point times determined by server [par. 0046]").

With regard to claim 3, the combination above teaches the method of claim 1. Hoffman in the combination further teaches wherein the remote computing system uses weather data specific to a location of an HVAC system to generate the control decision ("processor 300 receives past and/or current weather conditions and/or weather forecasts from weather server … for a particular geographic area [par. 0042]" and "determines a modified temperature profile for thermostat 106. The term 'modified temperature profile', as used herein, comprises a set of one or more temperature settings and related set point times determined by server [par. 0046]").

With regard to claim 4, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein the remote computing system uses a backup schedule associated with the HVAC equipment to generate the control decision ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026]" and "control the building air temperature in accordance with a schedule [par. 0031];" as presented above, the combination teaches where the remote computing device provides the control decision).

With regard to claim 5, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein providing the control signal to the HVAC equipment comprises providing the control signal to the HVAC equipment via a wired connection ("equipment interface module 22 may operate HVAC component 12 [par. 0030]" and "HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]").

With regard to claim 6, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein the setpoint is a temperature setpoint for the HVAC equipment ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature (as indicated by return air sensor 36) at a predetermined set point [par. 0031]").

With regard to claim 7, the combination above teaches the method of claim 1. Leen in the combination further teaches wherein the setpoint is generating a humidity setpoint for the HVAC equipment ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature (as indicated by return air sensor 36) at a predetermined set point … in addition, humidity and/or other parameters may be similarly controller [par. 0031]").

With regard to claim 9, the combination above teaches claim 1. Claim 9 recite limitations having the same scope se those pertaining to claim 1; therefore, claim 9 is rejected along the same ground as claim 1.
Claim 9 differs from claim 1 where claim 9 recites the additional limitation (which Leen in the combination teaches) of a device comprising one or more circuits (see [fig. 1] Equipment Interface Module (22) and HVAC component Controller (20)).

With regard to claim 10, the combination above teaches the device of claim 9. Leen in the combination further teaches wherein the one or more circuits are configured to provide the control signal to the HVAC equipment via a wired connection between the HVAC equipment and the device ("equipment interface module 22 may operate HVAC component 12 [par. 0030]" and "HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]"). 

With regard to claim 11, the combination above teaches the device of claim 10. Leen in the combination teaches the device further comprising a plurality of terminals for forming the wired connection ("HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]" and "such as electrical connections 24 and 26 [par. 0036]"). 

	With regard to claim 12, the combination above teaches the device of claim 9. Leen in the combination further teaches wherein the device is separate from the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is separate from HVAC (12)). 

	With regard to claim 13, the combination above teaches the device of claim 9. Leen in the combination further teaches wherein the device is built into the HVAC equipment ("HVAC component controller 20 may be an integrated furnace controller that is configured to control various components of HVAC system 10 [par. 0020]"). 

With regard to claim 14, the combination above teaches the device of claim 10. Hoffman in the combination further teaches wherein the remote computing system uses historical data associated with HVAC equipment ("server 110 may be capable of receiving information from thermostat 106, such as past temperature readings and/or other information [par. 0019]" and "previous actual temperatures measured by thermostat 106, determinations by thermostat 106 whether various temperature set points were reached within given ramp times [par. 0045]") and weather data specific to a location of the HVAC system to generate the control decision ("processor 300 receives past and/or current weather conditions and/or weather forecasts from weather server … for a particular geographic area [par. 0042]" and "determines a modified temperature profile for thermostat 106. The term 'modified temperature profile', as used herein, comprises a set of one or more temperature settings and related set point times determined by server [par. 0046]").

With regard to claim 15, the combination above teaches the device of claim 10. Leen in the combination further teaches wherein the remote computing system uses a backup schedule associated with the HVAC equipment to generate the control decision ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026]" and "control the building air temperature in accordance with a schedule [par. 0031];" as presented above, the combination teaches where the remote computing device provides the control decision).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Hoffman in view of Dawes further in view of Young [U.S. Pub. 2012/0298763].

With regard to claim 8, the combination of Leen, Hoffman, and Dawes teaches the method of claim 1. Leen in the combination further teaches wherein determining that the connection to the local wireless network cannot be established comprises at least one of: 
determining that a first wireless connection between an adapter unit coupled to the HVAC equipment and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"); or 
determining that a second wireless connection between the headless thermostat device and a user device cannot be established, wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
Note: claim is presented in the alternative.
The combination does not explicitly teach where the thermostat device is a headless thermostat device. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the thermostat of Leen, with the headless thermostat of Young, because the thermostat of Young would predictably be able to provide the same functionality as the thermostat in Leen and result in being to provide input to the HVAC system in a similar way.  

With regard to claim 16, the combination of Leen, Hoffman, and Dawes teaches the device of claim 10. Leen in the combination further teaches wherein the device comprises an adapter unit coupled to the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is coupled to HVAC (12)), and 
wherein determining that the connection to the local wireless network cannot be established comprises determining that a wireless connection between the adapter unit and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"). 
The combination does not explicitly teach where the thermostat device is a headless thermostat device wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the thermostat of Leen, with the headless thermostat of Young, because the thermostat of Young would predictably be able to provide the same functionality as the thermostat in Leen and result in being to provide input to the HVAC system in a similar way.  

Claims 17, 19-22, 25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Matsuoka et al. ("Matsuoka") [U.S. Pub. 2014/0312128].

With regard to claim 17, Leen teaches a method of operating a heating, ventilation, or air conditioning (HVAC) system ("operate one or more pieces of HVAC equipment [abstract]"), the method comprising: 
generating a control signal for HVAC equipment ("equipment interface module 22 may step in and provide appropriate instructions to HVAC component controller 20 [par. 0030]") by executing a backup control algorithm ("equipment interface module 22 may provide backup control to the HVAC system 10 [par. 0026]") responsive to determining that a connection to a local wireless network cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0033]"), 
wherein the backup control algorithm uses past data associated with the HVAC equipment to determine the control signal ("equipment interface module 22 may maintain building air temperature in accordance with the most recent temperature set point used by thermostat 28 [par. 0031]"),
generating the control signal with a setpoint ("equipment interface module 22 may maintain building air temperature in accordance with the most recent temperature set point used by thermostat 28 [par. 0031]"); and 
providing the control signal to the HVAC equipment to affect operation of the HVAC equipment and a setpoint ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature [par. 0031]").
Although Leen teaches using past data (as presented above), Leen does not explicitly teach estimating indoor temperature with historical data and generating the control signal with the indoor temperature and a setpoint.
In an analogous art (HVAC control), Matsuoka teaches estimating indoor temperature at a particular point in time ("a plurality of basis functions are identified, where a weighted combination of those basis functions characterize an indoor temperature trajectory of the structure in response to a change in the HVAC actuation state [par. 0121]") that results from operating HVAC equipment for a particular length of time with one or more particular operating settings to control the indoor temperature indicated by the historical data ("HVAC actuation state information is acquired for a period of time during which an HVAC system controls an environmental characteristic (e.g., a thermal environment) of a structure … the elapsed time since the beginning of a current cycle, the estimated time in a cycle that steady-state activity begins to overcome early-cycle activity, and the like …  Data acquisition unit 638 may also or alternatively acquire HVAC actuation state information, which may indicate which stage or stages or the HVAC system were actuated during the period of time during which the HVAC system controlled the thermal environment of the structure from [par. 0120]").
Matsuoka further teaches, "While such systems have evolved the technological field of HVAC control based on thermodynamic models of a structure, there remains significant room for improving the accuracy of the thermodynamic models in characterizing changes to a thermal environment of a structure over time as a result of actuation of an associated HVAC system [par. 0006]."
Because Leen teaches where a connection to a local wireless network cannot be established (as presented above) and where various backup control elements can be utilized in response ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026]") including maintaining a previous set point [par. 0031], a schedule [par. 0031], an algorithm [par. 0034], or based on data from other remote devices [0027], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Matsuoka's teachings of providing a model by predicting a trajectory of indoor temperatures based on historical and current HVAC actuation states, in Leen's system of backup control, for the benefit of providing more accurate backup control by utilizing a model that can accurately predict indoor temperatures.

With regard to claim 19, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein the backup control algorithm uses a backup schedule associated with the HVAC equipment to determine the control signal ("equipment interface module 22 may provide backup control to the HVAC system 10 [par. 0026]" and "indicated by one or more settings made by an installer … and then provide the appropriate instructions to properly operate HVAC component 12 via a sometimes simplified control algorithm [par. 0034]"). 

With regard to claim 20, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein the backup control algorithm uses a measured outdoor air temperature to determine the control signal ("equipment interface module 22 may provide backup control to the HVAC system 10 [par. 0026]" and "remote temperature sensor 40 may be an outdoor air temperature sensor [par. 0027]").

With regard to claim 21, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein providing the control signal to the HVAC equipment comprises providing the control signal to the HVAC equipment via a wired connection ("equipment interface module 22 may operate HVAC component 12 [par. 0030]" and "HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]").

With regard to claim 22, the combination above teaches the method of claim 17. Leen in the combination further teaches wherein generating the control signal for the HVAC equipment comprises generating a temperature setpoint for the HVAC equipment ("equipment interface module 22 may provide signals for heating or cooling to HVAC component controller 20 in order to maintain building air temperature (as indicated by return air sensor 36) at a predetermined set point [par. 0031]").

With regard to claim 24, the combination above teaches the method of claim 17. Matsuoka in the combination further teaches wherein historical data comprises runtime associated with the HVAC equipment ("HVAC actuation state information is acquired for a period of time during which an HVAC system controls an environmental characteristic (e.g., a thermal environment) of a structure … the elapsed time since the beginning of a current cycle, the estimated time in a cycle that steady-state activity begins to overcome early-cycle activity, and the like …  Data acquisition unit 638 may also or alternatively acquire HVAC actuation state information, which may indicate which stage or stages or the HVAC system were actuated during the period of time during which the HVAC system controlled the thermal environment of the structure from [par. 0120]").

With regard to claim 25, the combination above teaches claim 17. Claim 25 recite limitations having the same scope se those pertaining to claim 17; therefore, claim 25 is rejected along the same ground as claim 17.
Claim 25 differs from claim 17 where claim 25 recites the additional limitation (which Leen in the combination teaches) of a device comprising one or more circuits (see [fig. 1] Equipment Interface Module (22) and HVAC component Controller (20)).

With regard to claim 27-29, the combination above teaches claims 19-21. Claims 27-29 recite limitations having the same scope as those pertaining to claims 19-21, respectively; therefore, claims 27-29 are rejected along the same grounds as claims 19-21.

With regard to claim 30, the combination above teaches the device of claim 25. Leen in the combination further teaches wherein the device is separate from the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is separate from HVAC (12)). 

With regard to claim 31, the combination above teaches the device of claim 25. Leen in the combination further teaches wherein the device is built into the HVAC equipment ("HVAC component controller 20 may be an integrated furnace controller that is configured to control various components of HVAC system 10 [par. 0020]"). 

With regard to claim 32, the combination above teaches the device of claim 30. Leen in the combination teaches the device further comprising a plurality of terminals for forming the wired connection ("HVAC component controller 20 may instead be electrically connected to, or integral with, a controller such as an equipment interface module 22 [par. 0021]" and "such as electrical connections 24 and 26 [par. 0036]").

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Matsuoka further in view of Hoffman.

With regard to claim 18, the combination of Leen and Matsuoka teaches the method of claim 17. The combination does not explicitly teach wherein the historical data comprises a historical trend associated with a temperature setpoint for the HVAC equipment.
In an analogous art (HVAC control), Hoffman teaches wherein historical data comprises a historical trend associated with a temperature setpoint for HVAC equipment ("server 110 may be capable of receiving information from thermostat 106, such as past temperature readings and/or other information [par. 0019]" and "previous actual temperatures measured by thermostat 106, determinations by thermostat 106 whether various temperature set points were reached within given ramp times [par. 0045]" and "determines a modified temperature profile for thermostat 106. The term 'modified temperature profile', as used herein, comprises a set of one or more temperature settings and related set point times determined by server [par. 0046]").
Because Leen teaches where various backup control elements can be utilized to determine a setpoint and control input ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026]") including maintaining a previous set point [par. 0031], a schedule [par. 0031], an algorithm [par. 0034], or based on data from other remote devices [0027], it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Hoffman's teachings of historical data, in Leen's system of determining a setpoint during backup control, for the benefit of determining accurate setpoints to use during backup control.

With regard to claim 26, the combination above teaches claim 18. Claim 26 recites limitations having the same scope as those pertaining to claim 18; therefore, claim 26 is rejected along the same grounds as claims 26. 

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Matsuoka further in view of Young.

With regard to claim 23, the combination of Leen and Matsuoka teaches the method of claim 17. Leen in the combination further teaches wherein determining that the connection to the local wireless network cannot be established comprises at least one of: 
determining that a first wireless connection between an adapter unit coupled to the HVAC equipment and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"); or 
determining that a second wireless connection between the headless thermostat device and a user device cannot be established.
Note: claim is presented in the alternative.
The combination does not explicitly teach where the thermostat device is a headless thermostat device wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the thermostat of Leen, with the headless thermostat of Young, because the thermostat of Young would predictably be able to provide the same functionality as the thermostat in Leen and result in being to provide input to the HVAC system in a similar way.  

With regard to claim 33, the combination of Leen and Matsuoka teaches the device of claim 25. Leen in the combination further teaches wherein the device comprises an adapter unit coupled to the HVAC equipment (see [fig. 1] where Equipment Interface Module (22) is coupled to HVAC (12)), and 
wherein determining that the connection to the local wireless network cannot be established comprises determining that a wireless connection between the adapter unit and a thermostat device cannot be established ("equipment interface module 22 may determine that communication between equipment interface module 22 and thermostat 28 has been at least temporarily lost [par. 0029]" and "wireless communication link has failed [par. 0032]"). 
The combination does not explicitly teach where the thermostat device is a headless thermostat device wherein the headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user. 
In an analogous art (HVAC control), Young teaches a headless thermostat device is structured without a display and without any mechanism for manually receiving control inputs from a user ("Thermostat module 406 is a thermostat module 106 that is completely headless. That is, it has no display or local control [par. 0030]").
Young further teaches where it is known in the art to use different types of thermostats ("As noted above, thermostat modules 106 may be headless (like module 406) or may include some limited user interface (like module 408) [par. 0038]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the thermostat of Leen, with the headless thermostat of Young, because the thermostat of Young would predictably be able to provide the same functionality as the thermostat in Leen and result in being to provide input to the HVAC system in a similar way.  

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant's arguments are summarized and responded to below:
a) Leen does not appear to disclose, teach, or suggest "retrieving a control decision from a remote computing system ... the control decision determined by the remote computing system performing a control algorithm that outputs the control decision based on the setpoint," nor "generating a control signal for HVAC equipment based on the control decision; and providing the control signal to the HVAC equipment to affect operation of the HVAC equipment" [remarks page 10]  

With regard to argument a), the examiner respectfully disagrees. One cannot show  nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Leen in the combination is relied upon to teach retrieving a control decision and generating a control signal for HVAC equipment based on the control decision; and providing the control signal to the HVAC equipment to affect operation of the HVAC equipment while Hoffman in the combination is relied upon to teach the control decision determined by the remote computing system performing a control algorithm that outputs the control decision based on the setpoint. As such, it is the combination of Leen and Hoffman that teaches the argued limitations. 

b) According to the Examiner, it therefore would have been obvious to one of ordinary skill in the art "to have modified Leen's teaching of utilizing various backup control elements," to include "Hoffman's teachings of a mobile device and remote computing device performing a control algorithm to determine a control decision." See Office Action, page 5. Applicant respectfully disagrees. [remarks pages 10-11]
In this regard, taking the alleged teachings of Leen and Hoffman, a person of ordinary skill in the art would have arguably arrived at a thermostat that receives a modified thermostat profile when the thermostat is not connected to a local-area network (i.e., as taught by Hoffman), but an interface module of an HVAC device that is programed to act independently of the thermostat when the thermostat is not connected to a local-area network (i.e., as taught by Leen). [remarks page 12]

With regard to argument b), the examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Leen teaches various methods for an equipment interface module to control HVAC equipment when communication between the equipment interface module and thermostat is interrupted ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026];" including maintaining a previous set point [par. 0031], a schedule [par. 0031], or based on data from other remote devices [0027]). 
In light of Leen's teachings, it can be seen that there is a need for a method to control the HVAC equipment in the absence of a network connection. Leen fulfills this need by proposing various methods utilizing the equipment interface module to control the HVAC equipment. Hoffman in the combination teaches a method where a user device can be utilized to communicate with a remote computing system to obtain a control algorithm when an HVAC system does not have a Wi-Fi network [par. 0014]. One having ordinary skill in the art at the time of filing the invention, having the teachings of both Leena and Hoffman in front of them, would readily realize that Leen's need to control the HVAC equipment in the absence of a network connection could be fulfilled by Hoffman's teachings of transferring the control algorithm from a remote computing system via the user device. 
Additionally, Leen teaches where the equipment interface module can store a simplified control algorithm to control the HVAC equipment [par. 0034]. Because Leen teaches where the control algorithm is executed by the equipment interface module due to the connection with the thermostat being unavailable, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have delivered the control algorithm as taught by Hoffman, to the equipment interface module and not the thermostat of Leen, since one having ordinary skill in the art would understand that the purpose of Leen's invention is to have the equipment interface module provide instructions to properly operate the HVAC components when the thermostat is unable to operate the HVAC components [par. 0034].
As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Leen's teachings of utilizing various backup control elements such as a previous set point, a schedule, an algorithm, or based on data from other remote devices, to include Hoffman's teachings of a mobile device and remote computing device performing a control algorithm to determine a control decision, for the benefit of providing the system of Leen with elements that allows for more optimized control when determining HVAC control decisions when a local-area network is not available. 

	c) neither of the cited references disclose or suggest "generating a control signal for HVAC equipment by executing a backup control algorithm responsive to determining that a connection to a local wireless network cannot be established .... wherein the backup control algorithm uses historical data associated with the HVAC equipment to determine the control signal" as recited in claim 17. [remarks page 13]

With regard to argument c), the examiner respectfully disagrees. Leen in the combination is relied upon to teach generating a control signal for HVAC equipment by executing a backup control algorithm responsive to determining that a connection to a local wireless network cannot be established … wherein the backup control algorithm uses past data associated with the HVAC equipment to determine the control signal and Matsuoka in the combination is relied upon to teach using historical data for estimating indoor temperature.  As such, it is the combination of Leen and Matsuoka that teaches the argued limitations. 

	d) Like Hoffman discussed above, taking the alleged teachings of Leen and Matsuoka, a person of ordinary skill in the art would have arguably arrived at a thermostat that performs thermodynamic prediction processes when the thermostat is not connected to a local-area network (i.e., as taught by Matsuoka), but an interface module of an HVAC device that is programed to act independently of the thermostat when the thermostat is not connected to a local-area network (i.e., as taught by Leen). As such, contrary to the Examiner's assertion, it would not have been obvious to a person of ordinary skill in the art to combine the teachings of Leen and Matsuoka to arrive at the limitations of independent claim 17. [remarks pages 13-14]

With regard to argument d), similar to what was presented in response to argument b) above, the examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Leen teaches various methods for an equipment interface module to control HVAC equipment when communication between the equipment interface module and thermostat is interrupted ("equipment interface module 22 may provide backup control to the HVAC system 10 when communication between the equipment interface module 22 and the thermostat 28 is interrupted for any number of reasons [par. 0026];" including maintaining a previous set point [par. 0031], a schedule [par. 0031], or based on data from other remote devices [0027]). 
In light of Leen's teachings, it can be seen that there is a need for a method to control the HVAC equipment when direction from a thermostat is unavailable. Leen fulfills this need by proposing various methods utilizing the equipment interface module to control the HVAC equipment. Matsuoka in the combination teaches a model where a trajectory of indoor temperatures can be estimated based on HVAC operational data [pars. 0120-0121]. One having ordinary skill in the art at the time of filing the invention, having the teachings of both Leena and Matsuoka in front of them, would readily realize that Leen's need of a method to control the HVAC equipment in the absence of direction from the thermostat could be fulfilled by Matsuoka's model of predicting the trajectory of indoor temperatures to control an HVAC.
Additionally, Leen teaches where the equipment interface module can store a simplified control algorithm to control the HVAC equipment [par. 0034]. Because Leen teaches where the control algorithm is executed by the equipment interface module due to the connection with the thermostat being unavailable, it would have been obvious to one of ordinary skill in the art at the time of filing the invention  to have utilized the model as taught by Matsuoka, within the equipment interface module and not the thermostat of Leen, since one having ordinary skill in the art would understand that the purpose of Leen's invention is to have the equipment interface module provide instructions to properly operate the HVAC components when the thermostat is unable to operate the HVAC components [par. 0034].
As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Matsuoka's teachings of providing a model by predicting a trajectory of indoor temperatures based on historical and current HVAC actuation states, in Leen's system of backup control, for the benefit of providing more accurate backup control by utilizing a model that can accurately predict indoor temperatures.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smullin et al. [U.S. Pub. 2015/0276495] teaches estimating an indoor temperature based on historical HVAC usage. 
Anderson et al. [U.S. Pub. 2018/0224143] teaches a controller configured to implement a thermostat control algorithm and to receive a setpoint from a server. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119